NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2789
                                       __________

                                 AMRO A. ELANSARI,
                                                          Appellant

                                             v.

                                   TINDER, INC.
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:19-cv-03003)
                      District Judge: Honorable Petrese B. Tucker
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 29, 2019

          Before: AMBRO, GREENAWAY, JR., and PORTER, Circuit Judges

                           (Opinion filed: November 14, 2019)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Amro Elansari appeals pro se from the District Court’s dismissal of his civil

action. For the reasons that follow, we will affirm that judgment.1

                                             I.

       In July 2019, Elansari filed a pro se complaint in the District Court against Tinder,

Inc. He indicated that the events underlying the complaint arose over the course of nine

months (January through July of 2018, and April and May of 2019). He alleged, without

more, that Tinder’s dating application “sends you notifications saying 7 people like you[,]

subscribe $15 [per month] to see who [they are.] [Screen shots show that] [t]hey’re all

fake 3000 miles away[.]” (Compl. 3.) Elansari wrote “class action” at the bottom of one

of the complaint’s pages, (id.), and he sought compensatory and punitive damages.

       The District Court screened the complaint and dismissed it without leave to amend

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The District Court concluded that Elansari

could not litigate this case as a class action because he was a non-attorney proceeding pro

se. The District Court also concluded that, to the extent that he was pursuing a fraud

claim in his own right under Pennsylvania law, the complaint was subject to dismissal for

lack of diversity jurisdiction because the amount in controversy did not exceed $75,000.

See 28 U.S.C. § 1332(a). The District Court noted that its dismissal order did not prevent




1
  Elansari’s appellate brief includes profanity, as well as offensive and derogatory
comments directed at the presiding District Judge and other members of the federal
judiciary. Although this inappropriate content has not affected our disposition of this
appeal, we caution Elansari that he could face sanctions in this Court if he includes
similar content in future filings.

                                             2
Elansari from “filing his claims against Tinder in state court or filing a new class action

through counsel.” (Dist. Ct. Order entered July 18, 2019.)

       Elansari now appeals from the District Court’s judgment.2

                                             II.

       Elansari challenges the District Court’s amount-in-controversy determination.3

“[T]hat amount is determined from the good faith allegations appearing on the face of the

complaint.” Spectacor Mgmt. Grp. v. Brown, 131 F.3d 120, 122 (3d Cir. 1997). Because

Elansari’s alleged compensatory damages amounted to only $135 ($15 per month for the

nine months that he allegedly paid Tinder’s subscription fee),4 the critical question is

whether it is a legal certainty that his punitive-damages claim was valued at or below

$74,865 ($75,000 minus $135). See Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835

F.3d 388, 395 (3d Cir. 2016) (“It must appear to a legal certainty that the claim is really



2
 We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we exercise
plenary review over the District Court’s dismissal order. See Allah v. Seiverling, 229
F.3d 220, 223 (3d Cir. 2000).
3
 In addition to arguing that the District Court had diversity jurisdiction in this case,
Elansari appears to argue that the District Court had federal-question jurisdiction
pursuant to 28 U.S.C. § 1331 because this case “involv[es] the 14th Amendment of the
U.S. Constitution as it applies to business organizations.” (Elansari’s Br. 3.) But the
Fourteenth Amendment does not provide a cause of action against Tinder, see Rendell-
Baker v. Kohn, 457 U.S. 830, 837 (1982) (explaining that the Fourteenth Amendment
“applies to acts of the states, not to acts of private persons or entities”), and we see no
other basis for federal-question jurisdiction in this case.
4
 Elansari’s appellate brief alleges, without explanation, that he was defrauded out of
$150, not $135. Even if we were to use that slightly larger amount, the outcome of this
appeal would be the same.

                                              3
for less than the jurisdictional amount to justify dismissal.” (quoting St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938))).5 “[C]laims for punitive damages

will generally satisfy the amount in controversy requirement because it cannot be stated

to a legal certainty that the value of the plaintiff’s claim is below the statutory minimum.”

Huber v. Taylor, 532 F.3d 237, 244 (3d Cir. 2008) (emphasis and internal quotation

marks omitted). However, for the reasons that follow, we conclude that Elansari’s case

presents an exception to this general rule.

       The Supreme Court has explained that “few [punitive-damages] awards exceeding

a single-digit ratio between punitive and compensatory damages, to a significant degree,

will satisfy due process.” State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 425

(2003). Here, for the amount in controversy to exceed $75,000, the ratio would need to

be more than 500 to 1. See BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 583 (1996)

(“When the ratio is a breathtaking 500 to 1, . . . the award must surely raise a suspicious

judicial eyebrow.” (internal quotation marks omitted)). To be sure, the Supreme Court

has noted that “low awards of compensatory damages may properly support a higher ratio

than higher compensatory awards, if, for example, a particularly egregious act has

resulted in only a small amount of economic damages.” Id. at 582. A higher ratio also

may be warranted when “the injury is hard to detect or the monetary value of



5
 “When both actual and punitive damages are recoverable, punitive damages are
properly considered in determining whether the jurisdictional amount has been satisfied.”
Packard v. Provident Nat’l Bank, 994 F.2d 1039, 1046 (3d Cir. 1993).


                                              4
noneconomic harm might have been difficult to determine.” Id. But those circumstances

justifying a higher ratio are not present here, and we see nothing in Elansari’s complaint

that could support a claim for punitive damages in an amount that is more than 500 times

greater than his alleged compensatory damages. Accordingly, we agree with the District

Court that, “[e]ven if Elansari were entitled to an award of punitive damages, it is clear to

a legal certainty that the amount in controversy does not exceed the jurisdictional

threshold.” (Dist. Ct. Op. entered July 18, 2019, at 4.)

       In light of the above, we will affirm the District Court’s dismissal of Elansari’s

complaint.6




6
 To the extent that Elansari alleges that the District Court was biased against him, that
allegation is baseless.

                                              5